DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Word limit is exceeded.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claim 1, line 9, change: “each section [[presenting]] having”
Claim 1, line 16, change: “a ratio [[between]] of the maximum thickness [[and]] to the chord for each of the plurality of sections,”
Claim 1, line 18, change: “[[a]] the ratio”
Claim 1, line 19, change: “[[a]] the ratio”
Claim 1, line 21, change: “[[a]] the ratio”
Claim 1, line 24, change: “[[a]] the ratio”
Claim 1, line 27, change: “[[a]] the ratio”
Claim 2, line 2, change: “[[a]] each ratio of [[a]] each section varies…”
Claim 3, lines 2-3, change: “wherein [[a]] each ratio of [[a]] the [[section]] plurality of sections varies depending on [[a]] the height of [[the]] each section according to…”
Claim 4, lines 2-3, change: “wherein [[a]] each ratio of [[a]] the [[section]] plurality of sections decreases or remains constant as [[an]] the height of [[the]] each section increases.”  
Appropriate correction is required.

Drawings
The drawings are objected to because in Fig. 5, the mapping of “v” is not consistent with other “u”, “t”, “s”, “r” because these references map to the curve 30, while “v” maps to curve 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 3 is indefinite because the claim recites of a “a piecewise affine function” in line 3.  With respect to the piecewise affine function, the function is defined by curve 30 shown in Fig. 5, wherein for the abscissa (i.e., x-coordinate) is the max thickness/chord ratio and for the ordinate (i.e., y-coordinate) is the height percent span of the blade.  Under an ordinary definition of a function, as understood by a person with ordinary skill in the art, a function is a relation in which the numbers of the domain (i.e., x-values) do not repeat.  In the instant case, as an example in specification p. 10-11, for the first piecewise affine function, there are two instances wherein the ratio is 2.5% for “t” (line 31 of p. 10) and 2.5% for “u” (line 1 of p. 11) for different blade heights, as shown in Fig. 5.  Therein, under the general definition of a function, the use of the term “function” is inconsistent with the ordinary meaning of a function since there are two x-values (2.5%) that repeat and have two different y-values (70%, 90%).  Therein, there is a lack of written description suggesting to one of ordinary skill in the art that the Applicant has possession of a “piecewise affine function”.




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "defining between them the height of the blade" in line 3.  It is unclear how “them” defines a height of the blade.  It is recommended to avoid the use of the term “them” because the term lacks antecedent basis.  Further, in line 10, there is a “height” of each section, and therein it is unclear whether the height in line 3 refers to the same height or if the two heights refer to different “heights”.  It is strongly recommended to revise the claim language for clarity.  Due to the ambiguity and lack of clarity of the claim, these limitations render the claim indefinite.    

Regarding claim 2, the claim is indefinite because the claim recites of a first piecewise affine function and a second piecewise affine function.  With respect to the first piecewise affine function, the function is defined by curve 32 shown in Fig. 5, wherein for the abscissa (i.e., x-coordinate) is the max thickness/chord ratio and for the ordinate (i.e., y-coordinate) is the height percent span of the blade.  Under an ordinary definition of a function, a function is a relation in which the numbers of the domain (i.e., x-values) do not repeat.  In the instant case of claim 2, for the first piecewise affine function, there are two instances wherein the ratio is 1.5% at 70% of the blade height and 1.5% at 90% of the blade height.  Therein, under the general definition of a function, it is unclear how the “function” recited in claim 2 can be a function since there are two x-values (1.5%) that repeat and have two different y-values (70%, 90%). 
The same situation is applied for the second piecewise affine function, wherein two x-values of the ratio (3.5%) have two different y-values of the height (70% and 90%).  Therein, it is unclear how the functions recited in the claim can be classified as functions since in a function, members of the domain do not repeat and have different y-values.  
The claim is also indefinite because for the first piecewise affine function, the minimum ratio at the blade tip is equal to 0.5%, as recited by the claim.  As shown in Fig. 5, curve 32 defines the minimum ratios for the thickness law of the blade.  However, as labeled in Fig. 5, “v” is the ratio for the height percentage at the tip of the blade. Comparing the other labels in Fig. 5, “v” is not shown on the curve 30, but instead is placed on curve 32 via the vertical hash line that has marks intersecting curve 32.  By the plot shown in Fig. 5, it is unclear how “v” can be set to 0.5% at the minimum curve 32 because in the specification p. 11, the values of “v” can range from 0.1% to 0.9%, signifying that for values below 0.5%, such as 0.1%-0.4%, these values would lie outside the boundary of the plot shown in Fig. 5.   

Claim 3 is indefinite because the claim recites of a “a piecewise affine function” in line 3.  With respect to the piecewise affine function, the function is defined by curve 30 shown in Fig. 5, wherein for the abscissa (i.e., x-coordinate) is the max thickness/chord ratio and for the ordinate (i.e., y-coordinate) is the height percent span of the blade.  Under an ordinary definition of a function, a function is a relation in which the numbers of the domain (i.e., x-values) do not repeat.  In the instant case, as an example in specification p. 10-11, for the first piecewise affine function, there are two instances wherein the ratio is 2.5% for “t” and 2.5% for “u” for different blade heights.  Therein, under the general definition of a function, it is unclear how the “function” recited in claim 3 can be a function since there are two x-values (2.5%) that repeat and have two different y-values (70%, 90%).  Due to the lack of clarity of the term “function” in regards to the claim, the metes and bounds of the limitation cannot be determined since by definition, the ratios of the section do not vary by a “function” according to the general definition of a function. 

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Veitch et al. (US 2019/0107123 A1).
Regarding claim 1, Veitch et al. discloses a turbomachine rotor blade (28) comprising a plurality of blade sections stacked along an axis Z between a blade root and a blade tip (airfoil sections, [0051], lines 4-7), defining between them the height of the blade (sections are disposed serially from hub to the tip of the blades, which defined the height of the blade in a stacked configuration, [0051], lines 4-7), each blade section including a leading edge, a trailing edge, a pressure side, and a suction side (i.e., each section forms the blade 28 shown in Fig. 2, of which contains a leading edge, trailing edge, a pressure side, and a suction side), 
each section presenting a height between 0% corresponding to the blade root and 100% corresponding to the blade tip (Fig. 10 discloses a distribution of the percent span from the hub (i.e., at the blade root) at 0% to the blade tip at 100%, [0051]), a chord defined by a length of a portion of a line connecting the leading edge and the trailing edges (i.e., the chord of each of the sections disclosed in [0051], it is known in the art that the chord of the blade/airfoil extends from the leading to the trailing edge) and a maximum thickness defined by a maximum distance between the suction side and the pressure side (maximum thickness, [0051]), and a ratio between the maximum thickness and the chord (ratio of maximum thickness to the chord of blade sections, [0051]),
wherein a ratio of a section at 30% of the height of the blade (i.e., at 0.3 span shown in Fig. 10) is comprised between 20% and 42% of a ratio of a section at the blade root (at 30% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.04 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.04 is 38.1% of the ratio of 0.105 since 0.04/0.105=0.381, which is within the range recited in the limitation and therein anticipates the range and limitation),
 - a ratio of a section at 70% (i.e., at 0.7 span shown in Fig. 10) of the height of the blade is comprised between 10% and 30% of the ratio of the section at the blade root (at 70% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.03 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.03 is 28.6% of the ratio of 0.105 since 0.03/0.105=0.286, which is within the range recited in the limitation and therein anticipates the range and limitation),
 - a ratio of a section at 90% (i.e., at 0.9 span shown in Fig. 10) of the height of the blade is comprised between 10% and 30% of the ratio of the section at the blade root (at 90% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.015 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.015 is 14.3% of the ratio of 0.105 since 0.015/0.105=0.143, which is within the range recited in the limitation and therein anticipates the range and limitation), 
- a ratio of a section at the blade tip (i.e., at 1.0 span shown in Fig. 10) is comprised between 3% and 21% of the ratio of the section at the blade root (at 100% span height of the blade (i.e., at the blade tip), the max thickness to chord ratio for the blade 28, which is curve A, is 0.019 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.019 is 18.1% of the ratio of 0.105 since 0.019/0.105=0.181, which is within the range recited in the limitation and therein anticipates the range and limitation).

Regarding claim 3, Veitch et al. discloses wherein a ratio of a section varies depending on a height of the section according to a piecewise affine function from the root to 30% of the height of the blade, from 30% to 70% of the height of the blade, from 70% to 90% of the height of the blade, and from 90% of the height of the blade to the blade tip (Fig. 10 of Veitch et al., shows a plot of a function of the ratio of the max thickness to the chord varying depending on a height of the blade span from root at 0.0 span to tip 1.0 span; under infinitesimal increments of the x axis (i.e., dx), the curve of blade A can be defined by a piecewise affine function, which can comprise linear segments; [0051] sections of the blade defined from hub/root to tip).

Regarding claim 4, Veitch et al. discloses wherein a ratio between the maximum thickness and the chord of a section decreases or remains constant as an height of the section increases (as shown in Fig. 10, compared to the ratio at span 0.0, the ratio decreased as the height (i.e., span) of the section defining the blade 28 (curve A) increased, [0051]).

Regarding claim 7, Veitch et al. discloses wherein the ratio of the section at 90% of the height of the blade is comprised between 14% and 24% of the ratio of the section at the blade root (at 90% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.015 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.015 is 14.3% of the ratio of 0.105 since 0.015/0.105=0.143, which is within the range recited in the limitation and therein anticipates the range and limitation).

Regarding claim 9, Veitch et al. discloses wherein the ratio of the section at the blade root is comprised between 8% and 18% (as shown in Fig. 10, for blade 28, which is curve A, at the blade root (0.0 span), the ratio is 0.105, which is 10.5% and is within the range recited in the limitation and therein anticipates the range and limitation).

Regarding claim 10, Veitch et al. discloses a turbomachine fan (12, Fig. 2) including a plurality of the turbomachine rotor blades (28) according to claim 1 (see claim 1 rejection above).

Regarding claim 11, Veitch et al. discloses a turbomachine (Fig. 1) comprising the turbomachine fan (12, Fig. 2) according to claim 10 (see claim 10 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Veitch et al. (US 2019/0107123 A1).
Regarding claim 5, Veitch et al. discloses wherein a ratio of a section at 30% of the height of the blade (i.e., at 0.3 span shown in Fig. 10) is comprised between 20% and 42% of a ratio of a section at the blade root (at 30% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.04 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.04 is 38.1% of the ratio of 0.105 since 0.04/0.105=0.381).  Veitch et al. discloses that the ratio is 38.1%, which does not fall within the range of 26% and 36%, as recited in the claim.  
However, Veitch et al. teaches that the geometric properties of the blade, such as the thickness distribution and a variation of the chord length of the airfoils, which together form the recited ratio in the claims, can be varied ([0030], [0027]) to reduce the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoid aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Therein, the thickness distribution and the chord length of the airfoils ([0030]) are result effective variables effecting the ability of the airfoil to avoid resonance and flutter ([0002]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ratio of the maximum thickness to the chord length of the blades as it is known that optimizing such parameters results in the optimization of the ratio for the purpose of reducing the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoiding aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Once the workable ranges of the maximum thickness and the chord lengths of the airfoils are found with routine experimentation, it would have been obvious to one of ordinary skill in art to find a range of the ratio of the maximum thickness to chord length, such as that recited in the claim.  Therein, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05).  

Regarding claim 6, Veitch et al. discloses wherein a ratio of a section at 70% (i.e., at 0.7 span shown in Fig. 10) of the height of the blade is comprised between 10% and 30% of the ratio of the section at the blade root (at 70% span height of the blade, the max thickness to chord ratio for the blade 28, which is curve A, is 0.03 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.03 is 28.6% of the ratio of 0.105 since 0.03/0.105=0.286).  Veitch et al. discloses that the ratio is 28.6%, which does not fall within the range of 14% and 24%, as recited in the claim.  
However, Veitch et al. teaches that the geometric properties of the blade, such as the thickness distribution and a variation of the chord length of the airfoils, which together form the recited ratio in the claims, can be varied ([0030], [0027]) to reduce the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoid aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Therein, the thickness distribution and the chord length of the airfoils ([0030]) are result effective variables effecting the ability of the airfoil to avoid resonance and flutter ([0002]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ratio of the maximum thickness to the chord length of the blades as it is known that optimizing such parameters results in the optimization of the ratio for the purpose of reducing the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoiding aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Once the workable ranges of the maximum thickness and the chord lengths of the airfoils are found with routine experimentation, it would have been obvious to one of ordinary skill in art to find a range of the ratio of the maximum thickness to chord length, such as that recited in the claim.  Therein, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05).  

Regarding claim 8, Veitch et al. discloses wherein a ratio of a section at the blade tip (i.e., at 1.0 span shown in Fig. 10) is comprised between 3% and 21% of the ratio of the section at the blade root (at 100% span height of the blade (i.e., at the blade tip), the max thickness to chord ratio for the blade 28, which is curve A, is 0.019 as shown in Fig. 10; at the blade root (0.0 span), the ratio is 0.105; 0.019 is 18.1% of the ratio of 0.105 since 0.019/0.105=0.181). Veitch et al. discloses that the ratio is 18.1%, which does not fall within the range of 6.5% and 16.5%, as recited in the claim.  
However, Veitch et al. teaches that the geometric properties of the blade, such as the thickness distribution and a variation of the chord length of the airfoils, which together form the recited ratio in the claims, can be varied ([0030], [0027]) to reduce the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoid aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Therein, the thickness distribution and the chord length of the airfoils ([0030]) are result effective variables effecting the ability of the airfoil to avoid resonance and flutter ([0002]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ratio of the maximum thickness to the chord length of the blades as it is known that optimizing such parameters results in the optimization of the ratio for the purpose of reducing the onset of flow-induced resonance ([0027], [0024], [0002]) and therein avoiding aerodynamic instabilities that can produce undesirable results when airfoil stress load levels are exceeded, such as blade and engine failure.  
Once the workable ranges of the maximum thickness and the chord lengths of the airfoils are found with routine experimentation, it would have been obvious to one of ordinary skill in art to find a range of the ratio of the maximum thickness to chord length, such as that recited in the claim.  Therein, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05).  
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Veitch et al. fails to disclose or suggest of the limitations associated with the first, second, third, fourth, fifth, sixth, seventh, and eighth line segments recited in the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/28/2022